Whitmyer, J.
The action was brought to recover the possession of two lots of land, sold at a tax sale, and to cancel the tax deed théreof. They are located partly in the county, of Schenectady and partly in the county of Albany, on the much-traveled Albany-Schenectady State road. The plaintiff, a corporation with its principal office and place of business in Utica, N. Y., was the owner at the time of the sale and had been since April 15, 1913. The county treasurer of Schenectady comity duly sold them on October 29, 1926, for the taxes assessed for 1926, for the sum of twenty dollars, taxes, interest and expenses, and issued a tax sale certificate to the purchaser, who later assigned it to defendant. And the county treasurer of the county, on November 18, 1927, executed and delivered a tax deed thereof to defendant, who thereupon recorded the deed. Thereafter and on March 16, 1928, plaintiff filed with the county treasurer an affidavit that it had *341been and was the owner and that defendant had not given the required notice to redeem, whereupon the county treasurer, upon the payment of the sum of forty-three dollars and sixty-one cents, the amount necessary to redeem, gave a deed thereof to plaintiff. By the judgment that deed has been declared void on the ground that the lots were not actually occupied at the expiration of the redemption period. They were not inclosed or cultivated and no structure was on them, except a two-way signboard, ten by forty feet, which advertised plaintiff’s products. There was evidence that plaintiff erected the sign in 1920, and that its name was on it. But there was evidence, also, and the court found that plaintiff’s name was not on it. And there was evidence that the sign was repainted and repaired from time to time during the years, although the evidence does not specifically show who did it. Whether or not the lots were actually occupied at the end of the redemption period is the only question. By virtue of section 158 of the Tax Law section 134 thereof is applicable here. Notice to redeem, as required by section 134, was not given, so that plaintiff is entitled to judgment, if they were so occupied. Section 134 defines an “ occupant ” as a person who has lawfully entered upon the land in question and is in possession thereof to the exclusion of every other person, and “ occupancy ” as the actual, lawful and exclusive use and possession of such land by such an occupant. And the section provides that the required notice may be served by mail as required in respect to notices of non-acceptance or non-payment of notes or bills of exchange, if the occupant does not reside in the tax district in which the real estate is situated. Statutes of this kind are liberally construed in favor of the occupant' or owner. (Clark v. Kirkland, 133 App. Div. 826; affd., 202 N. Y. 573.) It is clear that a person may be an occupant, within the meaning of the section, without residing in the tax district. To constitute occupancy, it is not necessary that a person build a house upon the land or reside there. (People ex rel. Lake Placid Co. v. Williams, 145 App. Div. 34, 38; Little v. Riley, 120 Misc, 707, 710.) The statute does not contemplate an occupancy, which would constitute adverse possession and ripen into a title in twenty years. (Comstock v. Beardsley, 15 Wend. 348; Little v. Riley, supra.) “ Actual possession is the same as pedis possessio or pedis positio and these mean a foothold on the land, an actual entry, a possession in fact, a standing upon it, an occupation of it, as a real demonstrative act done.” (Churchill v. Onderdonk, 59 N. Y. 134, 136.) And actual possession “ is usually evidenced by occupation * * * or by appropriate use according to the particular locality and quality of the property.” (48 C. J. 780.) The lots were not *342vacant. The sign was on them. The location was suitable for advertising and plaintiff erected the sign and used and maintained it to advertise its products. Although its name as owner did not appear thereon, nevertheless its products were advertised. The use was an appropriate one according to the locality and constituted an actual occupancy within the meaning of the section.
The judgment should be reversed.
Hill and Hasbeotjck, JJ., concur; Van Kiek, P. J., dissents, with a memorandum in which Davis, J., concurs.